Citation Nr: 0404229	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to revocation of a 
forfeiture action pursuant to VA law now codified at 38 
U.S.C.A. § 6104(a) (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had verified service from January 1942 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  This case was 
previously before the Board in September 2001.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

By an administrative decision issued in May 2003, the RO 
determined that there was no clear and unmistakable error 
(CUE) in a Forfeiture Decision dated in December 1976.  In a 
statement received in July 2003, the veteran expressed 
disagreement with the May 2003 administrative decision.  As 
such, appropriate action, including issuance of a statement 
of the case on this issue, is necessary.  38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).

A decision in the veteran's favor on the CUE claim concerning 
the December 1976 decision would have significant impact on 
the new and material evidence issue now before the Board.  As 
the issues are inextricably intertwined (See generally Smith 
v. Gober, 236 F.3d 1370 (Fed. Cir. 2001)) the Board defers 
any consideration of the issue currently on appeal pending 
the adjudication (issuance of a statement of the case) of the 
veteran's claim of CUE in the December 1976 decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated from 
the May 2003 administrative decision 
which determined that there was no clear 
and unmistakable error in the Forfeiture 
Decision dated in December 1976.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal on this issue.

2.  Then, if necessary, the RO should 
readjudicate the claim of whether new and 
material evidence has been received to 
reopen the claim for revocation of 
forfeiture action.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




